                 Case 3:20-cv-06148-MLP Document 14 Filed 02/18/21 Page 1 of 2




 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   MARI L LARSEN,

 9                             Plaintiff,                 Case No. C20-6148 MLP

10          v.                                            ORDER

11   COMMISSIONER OF SOCIAL
     SECURITY,
12
                               Defendant.
13

14
            The following Minute Order is made at the direction of the Court, the Hon. Michelle L.
15
     Peterson, United States Magistrate Judge:
16
            On January 21, 2021, the Court granted Defendant’s unopposed motion for extension of
17
     time to file an answer. (Dkt. # 11.) On February 15, 2021, Plaintiff, proceeding pro se, filed a
18
     letter regarding her appeal as both a “Claim SSID” and “Brief.” (Dkt. ## 12, 13.) As explained in
19
     the Court’s order regarding an extension of time, the Defendant has until March 26, 2021 to file
20
     an answer to Plaintiff’s complaint, including the certified administrative record. Because
21
     Defendant has not yet filed the administrative record, Plaintiff’s submissions (dkt. ## 12, 13) are
22
     hereby STRICKEN. Once Defendant files the administrative record, the Court will issue a
23

24

25
     ORDER - 1
                Case 3:20-cv-06148-MLP Document 14 Filed 02/18/21 Page 2 of 2




 1   scheduling order setting the briefing deadlines, including the deadline for Plaintiff’s opening

 2   brief.

 3            Dated this 18th day of February, 2021.

 4                                                        William M. McCool
                                                          Clerk of Court
 5
                                                       By: /s/Tim Farrell
 6                                                        Deputy Clerk

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     ORDER - 2
